Citation Nr: 0311930	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's representative


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO informed the veteran that service connection 
for ankylosing spondylitis had been denied in March 1981 and 
that the evidence of record showed a pre-existing condition, 
which was not aggravated in service.

Subsequently, in the August 2000 statement of the case, the 
RO acknowledged that the veteran had not been notified of the 
March 1981 determination until the March 2000 decision and 
considered the veteran's claim based upon all the evidence of 
record.

In November 2002, the Board sought to obtain a Veterans 
Health Administration (VHA) medical opinion, which opinion 
was received in December 2002.  In March 2003, the Board 
provided the veteran and his representative with an 
opportunity to submit additional evidence and/or argument 
within 60 days of the date of the letter.  The veteran's 
representative submitted additional argument in April 2003.  


FINDINGS OF FACT

1.  Ankylosing spondylitis clearly and unmistakably existed 
prior to service.

2.  There is competent evidence of aggravation of ankylosing 
spondylitis during service.




CONCLUSIONS OF LAW

1.  Ankylosing spondylitis clearly and unmistakably 
preexisted active service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  Ankylosing spondylitis was aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 1154 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

An April 1968 pre-induction examination showed that clinical 
evaluation of the veteran's spine and other musculoskeletal 
system was normal.  In the report of medical history 
completed by the veteran at that time, he reported a history 
of recurrent back pain.  

A January 1969 private medical record shows that the veteran 
was seen at that time with back pain.  The veteran reported 
he had been in an automobile accident in May 1968 and 
complained of back pain when he was seen in the hospital.  He 
stated that when he was examined at the hospital, it was 
found that nothing was broken.  The veteran stated he still 
had back pain at that time.  The private physician stated 
that x-rays taken of the pelvis at that time showed sclerosis 
on both sides of both sacro-iliac joints indicative of 
possible Marie-Strumpell arthritis.  

The service medical records show that the veteran complained 
of back pain in May 1969.  He described it as a dull ache 
with intermittent sharp pains.  The examiner stated that the 
veteran seemed to have normal range of motion without pain.  
He noted there were slight spasms.  He recommended heat 
treatment.

In July 1969, the veteran complained of chest pain.  The 
examiner stated that the veteran had pain on palpation and 
entered a diagnosis of muscle strain.  He was seen eight days 
later complaining of pain again.  The examiner stated that it 
appeared to be a chronic problem and referred him for 
evaluation.  He entered a diagnosis of muscle strain.  In 
March 1970, the veteran was diagnosed with mild lumbosacral 
muscle strain.  In July 1970, the veteran was seen with left-
sided chest pain, which he stated would wake him up at night.  
He was seen the following month again complaining of chest 
pain.  The examiner stated that the x-ray was negative.  In 
October 1970, the veteran complained of a dull ache in his 
chest.  The examiner stated that physical examination was 
negative and that examination of the heart was normal and 
that a prior chest x-ray was negative.  He entered an 
impression of musculoskeletal pain without pathology.

A March 1971 report of medical examination shows that 
clinical evaluation of the spine and other musculoskeletal 
system was normal.  In a report of medical history completed 
by the veteran at that time, he denied a history of pain or 
pressure in chest and back trouble of any kind.

In 1981, the veteran submitted numerous statements from 
fellow servicemen, wherein they stated that the veteran had 
complained of back pain while in service.  

In a December 2000 letter, a private physician stated that he 
had reviewed the veteran's medical records.  He stated the 
veteran had been diagnosed with ankylosing spondylitis (which 
he noted was then called Marie Strumpell arthritis) prior to 
entering service.  He stated that throughout service, the 
veteran had frequent bouts of back pain and chest pain.  The 
physician concluded that, "It seems clear in my opinion that 
the physical rigors of military service would aggravate the 
condition of ankylosing spondylitis in a case such as the 
[veteran]'s."  

In the December 2002 VHA opinion, the examiner stated the 
following, in part:

Patient reported back pains during boot 
camp, training, and in combat in Vietnam.  
Doctor's notes of low back pain and chest 
pain confirmed this[,] as well as 
testimony from fellow soldiers.  Although 
these pains were attributed to muscle 
strains, they were consistent with 
ankylosing spondylitis.  I suspect that 
the daily physical demands of being a 
soldier, i.e., running, lifting, and 
carrying during training, plus heavy 
combat while in Vietnam, significantly 
contributed to this patient's every day 
back and chest discomfort.

The effect of this pain on the natural 
history and disability of his disease is 
more difficult to evaluate. . . .  The 
daily physical demands of being a soldier 
and of combat probably aggravated the 
patient's underlying disease and everyday 
pains while in the service.  It is 
difficult to state if this pain alone 
changed the natural history of his 
disease or lead to any functional 
disability over the many years of this 
condition. . . .

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).
`
I.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

At pre-induction, examination of the veteran's spine and 
musculoskeletal system was "normal."  Thus, no defects of 
the veteran's musculoskeletal system were noted.  While the 
veteran reported a history of recurrent back pain in the 
report of medical history, as stated above, history of a 
condition recorded at the time of examination does not 
constitute a notation of such condition.  See id.  Therefore, 
there is no examination disclosing defects when the veteran 
entered active duty, and the veteran is entitled to a 
presumption of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that ankylosing spondylitis existed 
prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The determination of whether there is clear and 
unmistakable evidence that ankylosing spondylitis existed 
prior to service should be based on "thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

Prior to the veteran entering service, x-rays of his pelvis 
taken in January 1969 showed sclerosis on both sides of both 
sacro-iliac joints, which the examiner noted was indicative 
of possible Marie-Strumpell arthritis.  Additionally, in the 
December 2000 letter, a medical professional stated that the 
veteran had ankylosing spondylitis prior to his entrance into 
service.  Finally, in the VHA opinion, the examiner noted 
that the veteran had been diagnosed with ankylosing 
spondylitis in January 1969 (although the examiner mistakenly 
has January 1963), which is prior to the time the veteran 
entered service.  

The Board finds the above-described records establish that 
ankylosing spondylitis clearly and unmistakably preexisted 
service.  First, two medical professionals have stated that 
it pre-existed service.  Additionally, no competent 
professional has rebutted this finding.  The veteran himself 
has not attempted to assert that it did not pre-exist 
service; rather, he concedes that it pre-existed service.  
Further, the January 1969 x-ray findings are objective 
evidence that the veteran had sclerosing of both sacro-iliac 
joints prior to his entrance into service.  The Board finds 
that the presumption of soundness has been rebutted.

II.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
peacetime service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The service medical records show that the veteran complained 
of both back pain and chest pain throughout his service.  In 
the December 2002 VHA opinion, the examiner stated that such 
complaints of pain were indicative of ankylosing spondylitis.  
In the December 2000 letter, the private physician stated 
that ankylosing spondylitis was aggravated in service.  In 
the VHA opinion, the examiner also stated that ankylosing 
spondylitis was aggravated in service, but was unsure as to 
whether or not the underlying disease process had been 
aggravated during service.

Based upon the above findings, the Board finds that the 
preponderance of the evidence establishes that the 
presumption of aggravation of a preexisting condition has not 
been rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
There is one opinion wherein the examiner states that the 
veteran's disability was aggravated in service and one 
opinion wherein the examiner is unsure whether the underlying 
disease process was aggravated in service.  The Board finds 
that the VHA opinion in no way outweighs the private 
physician's opinion.  The private physician indicated he had 
reviewed the veteran's service medical records and had 
interviewed the veteran.  Because the veteran is a combat 
veteran, due regard is given to his statements of back pain 
during his time in Vietnam and his failure to be treated.  
There is no question that the veteran complained of back and 
chest pain throughout service, to include his service in 
Vietnam.  

The competent evidence of record has not rebutted the 
presumption of aggravation of ankylosing spondylitis.  For 
these reasons, the Board has determined that service 
connection has been established for aggravation of 
preexisting ankylosing spondylitis during service.


ORDER

Service connection for ankylosing spondylitis is granted.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

